IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
NORTHEN DIVISION
CHRISTINE BUTLER PLAINTIFF
V. CAUSE NO. 13:18-CV-797-HTW-LRA
THE KROGER COMPANY AND
STANLEY ACCESS TECHNOLOGIES, LLC

AND DOE PERSON(S) 1-5 AND
JOHN DOE ENTITY(ES) 1-5 DEFENDANTS

NOTICE OF 30(b)(6) DEPOSITION THE KROGER COMPANY

Please take notice that the Plaintiff in the above styled and numbered action will take the
deposition of Defendant, Kroger Company, upon oral examination of a person or persons to be
designated by the Defendant pursuant to F.R.C.P. 30(b)(6) at 10 a.m. on January 14, 2020, at the
office of Schwartz & Associates, P.A., 162 E. Amite Street, Jackson, Mississippi 39201. The
deposition will be given before a notary public or some other officer duly authorized to administer
oaths and will continue from day to day thereafter until the examination is concluded. You are
invited to attend an participate as you deem appropriate. Plaintiff reserves the right to videotape the
deposition.

The said Deponent shall designate such person or persons who can testify on its behalf as to
the following subject matter areas and, in advance of the deposition, produce any and all documents
responsive to the following topics:

1. All formal or informal names used for both Defendant, Kroger Company , and

persons (owners) of the business; list any and all business or persons (address,

location, etc.) associated or related to Kroger Company, employees, workers, or other
persons associated with day to day operations of Kroger Company for the past five
(10) years. Identify by location, address, name and names of the owners that are
related, associated or used by defendant. Identify which store was being used in the
incident in Vicksburg MS wherein Plaintiff was injured on the date of the incident
described in the complaint.

General nature of business of Defendant and general business history of Defendant;
Nature and scope of employment of Shareena Ellis at all times prior and subsequent
to the incident with the sliding door at Kroger and any known owner, associate,
manager or worker of Kroger with information about the safety standards for Kroger
including the operation and use of the sliding door involved in the incident described
in the complaint. ;

History of Stanley Access with the Defendant Kroger;

All documents, investigative reports and logs regarding the incident in which plaintiff
was injured;

Any and all insurance coverage for Defendant in effect prior to and at the time of the
accident, including worker’s compensation and liability coverage;

Training for employees, mangers and associates by defendant regarding the general
safety of the premises including the sliding door and immediate area wherein
Plaintiff was injured on the date of the incident described in the complaint. ;
Policies and procedures of defendant pertaining to safety of premises for its
customers;

Plaintiffs request that any and all documents pertaining to or in any way relating to
10.

11.

1d

13.

14.

15.

16.

17.

any of the above-designated areas of testimony to be produced by Defendant at the
time and place of the taking of this deposition;

Any and all matters related to industry standard, guidelines and other voluntary
standards recommendations or guidelines applicable to the Kroger’s premises
including the sliding door and immediate area wherein Plaintiff was injured on the
date of the incident described in the complaint;

Any and all safety training/orientation done in conjunction with Kroger individually
and Kroger with any Stanley Access products including the sliding door involved
wherein Plaintiff was injured on the date of the incident described in the complaint.
Include Corporation in general and specific dates this training was done;

The names, addresses and phone numbers of persons who know the contractual
relationship with Kroger and Stanley Access including training for employees,
responsibilities of each business in regards to relationship between Kroger and
Stanley Access .

The corporate structure, including directors, officers and employees of Kroger.

All matters relating to any previous claims or lawsuits against Defendant, Kroger,
for any matters involving the entrance or exit ways including sliding doors.

All matters relating to Defendant, Kroger’s, work, inspection and maintenance of the
premises.

All matters related to Plaintiff’s fall which forms the subject of this action.

All matters and information related to installation and monitoring of the subject
18.

19.

20.

21,

22.

23.

24.

25.

premises.

All matters related to surveillance of the subject premises.

All matters involving building, fire or safety code compliance at the subject premises.
All matters related to the Interrogatories propounded by Plaintiff.

All matters related to the Request for Production of Documents propounded by
Plaintiff.

All questions regarding the safety and daily operations of the sliding glass door in
question.

All questions about the daily safety checklist and any other safety protocols for the
entrance and exit ways at Kroger’s.

All questions regarding the incidents that require contacting Stanley Access or any
other door service provider for assistance with the sliding doors that malfunction or
otherwise do not operate properly.

All questions about the Stanley Access Technologies Service Reports for Kroger

Completed 6 years before this incident up until today.

Further, Plaintiffs request that the following documents be produced at the time and place

of the taking of this deposition:

i.

All service requests Kroger made for the sliding doors at Kroger’s from 6 years prior

to the incident until the present.

Any written agreements, policies or forms regarding servicing the sliding doors,

including the time that Stanley Access should be contacted, if the sliding door
10.

11.

12.

malfunctions.

Any and all record in the possession, custody or control of defendant pertaining to
plaintiff;

Any and all photographs of the subject sliding door;

All photographs, slides, pictures, motion pictures or other visual portrayals in the
possession, custody or control of Defendant of the scene of the subject accident;
All documents, investigative reports and logs regarding the incident in which plaintiff
was injured.

Any accidents or incidents involving Kroger store the three years immediately
preceding the wherein Plaintiff was injured on the date of the incident described in
the complaint;

All manuals, documents, regarding the maintenance and operations of the sliding
door wherein Plaintiff was injured on the date of the incident described in the
complaint.

Any and all records reflecting any payment or reimbursement to Richard Brancs for
the one year period previous to the subject accident, including cancelled checks,
payroll records, check stub, receipts, invoices or other evidence of payment;

Any and all document relation to, supportive of, or pertaining to any of the
designated areas of testimony herein.

Copy of any policy, procedures, safety programs or training programs which are
applicable to Krogers and Krogers and Stanley Access employees.

Copy of any contract in effect at the time of the incident between Kroger and Stanley
Access;

13. Copies of any correspondence between defendant Kroger and Stanley Access.

Respectfully submitted:

BY: _/s/ Raju Aundré Branson
RAJU AUNDRE BRANSON, MSB #99950
Attorney for the Plaintiff

Of Counsel:

Raju Aundre’ Branson, MSB#99950
Schwartz & Associates, P.A.

Post Office Box 3949

Jackson, MS 39207-3949

(601) 353-1215

CERTIFICATE OF SERVICE
I, Raju Aundré Branson, do hereby certify that I have this day filed the above and foregoing
Notice of 30(b)(6) Deposition using the Electronic filing system, which should have automatically
sent notification of this filing to:

Fred E. (Trey) Bourn Monte L. Barton, Jr.

Jonathan H. Still Hagwood and Tipton

Marcellus D. Chamberlain 213 Draperton Dr., Suite A

Butler Snow LLP Ridgeland, MS 39157

1020 Highland Colony Parkway, Suite 1400Attorney for The Kroger Company
(39157)

P.O. Box 6010

Ridgeland, MS 39158-6010
Attorneys for Stanley Access Technologies

This the _30"_ day of December, 2019.

/s/ Raju Aundré Branson
Raju Aundré Branson
